Citation Nr: 1029682	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  07-10 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include major depressive disorder and posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel

INTRODUCTION

The Veteran served as a member of the United States Army from 
December 1967 to November 1969 and the United States Air Force 
from February 1991 to March 1991, with additional service in the 
Air National Guard and the Air Force Reserves.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a November 2005 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office in Houston, 
Texas (the RO).  

The Veteran testified at a Travel Board hearing which was chaired 
by the undersigned sitting in San Antonio, Texas in May 2010.  A 
transcript of the hearing has been associated with the Veteran's 
VA claims folder.

Concerning the Veteran's claim, the Board notes the United States 
Court of Appeals for Veterans Claims' (the Court's) recent 
decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), holding 
that when a claimant makes a claim, he is seeking service 
connection for symptoms regardless of how those symptoms are 
diagnosed or labeled.  In its decision, the Court indicated that 
VA unduly limited its consideration of claims for service 
connection for specific mental disorders under circumstances in 
which other diagnosed psychiatric disabilities may be present.  
Indeed, the Veteran's claim (originally claimed as "residuals of 
sexual abuse" by the Veteran) has been expanded pursuant to 
Clemons, and the issue is as stated on the title page.  


FINDINGS OF FACT

1.  The Veteran did not serve in combat with the enemy during 
active duty.

2.  There is no competent medical or other evidence of record 
which supports that the Veteran's alleged stressors occurred.

3.  The Veteran does not have an acquired psychiatric disorder, 
to include major depressive disorder and PTSD, which was incurred 
in or otherwise due to his service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include major depressive 
disorder and PTSD, was not incurred during active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claim of entitlement to service 
connection, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

Prior to the adjudication of the Veteran's claim, letters dated 
in March 2005 and May 2005 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Veteran was 
aware that it was ultimately his responsibility to give VA any 
evidence pertaining to his claim.  The letters informed the 
Veteran that additional information or evidence was needed to 
support his service connection claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The March 2005 and May 2005 VCAA letters notified the Veteran of 
the elements of a service connection claim, to include the 
specialized notice concerning claims based on personal assault, 
as will be further discussed below.  Since the Board has 
concluded that the preponderance of the evidence is against the 
Veteran's claim of service connection, any questions as to the 
appropriate disability rating or effective dates to be assigned 
are rendered moot and no further notice is needed.  In any event, 
the Veteran was provided with notice of the method in which 
assigns effective dates and disability ratings in a March 2006 
letter prior to the issuance of the February 2007 statement of 
the case.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

In this case, the Veteran's service, VA and private treatment 
records have been obtained, to the extent possible.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  There is no indication in the record 
that any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The Board 
notes that the Veteran was afforded a VA examination in November 
2006 connection with his claim.  See 38 C.F.R. § 3.159(c)(4).  
After VA procured the Veteran's complete service treatment 
records, the Veteran's file was sent back to the November 2006 VA 
examiner and an addendum was provided in October 2009.  

Concerning the November 2006 VA PTSD examination and the October 
2009 addendum, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The report of November 2006 VA PTSD examination and 
October 2009 addendum reflect that the examiner reviewed the 
Veteran's complete claims file, to include his service treatment 
records, past medical history, recorded his current complaints, 
and conducted an appropriate physical examination and rendered 
appropriate diagnoses and opinions consistent with the remainder 
of the evidence of record.  The Board therefore concludes that 
the examination and addendum, taken as a whole, are adequate for 
rating purposes.  See 38 C.F.R. § 4.2 (2009).  The Veteran and 
his representative have not contended otherwise.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Legal Criteria

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as a psychosis, may 
be also be established on a presumptive basis by showing that 
such a disease manifested itself to a degree of 10 percent or 
more within one year from the date of separation from service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such 
cases, the disease is presumed under the law to have had its 
onset in service even though there is no evidence of such disease 
during the period of service.  38 C.F.R. § 3.307(a).  

Service connection for PTSD specifically requires:  (1) medical 
evidence diagnosing the condition in accordance with the 
applicable criteria; (2); and credible supporting evidence that 
the claimed in-service stressor occurred; and (3) a link, 
established by medical evidence, between current symptoms and an 
in-service stressor.  38 C.F.R. § 3.304(f) (2009); Anglin v. 
West, 11 Vet. App. 361, 367 (1998).

The evidence required to support the occurrence of an in-service 
stressor varies depending on whether or not the Veteran was 
engaged in combat with the enemy.  If the evidence establishes 
that the Veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f).

Where the record does not establish that the claimant engaged in 
combat with the enemy, his assertions of in-service stressors, 
standing alone, cannot as a matter of law provide evidence to 
establish an event claimed as a stressor occurred.  Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  Rather, the claimant must 
provide "credible supporting evidence from any source" that the 
event alleged as the stressor in service occurred.  Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997).

Where a PTSD claim is based on an in-service personal assault, 
such as the present case, evidence from sources other than the 
Veteran's service records may corroborate the account of the 
stressor incident.  Examples of such evidence include, but are 
not limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, fellow 
service members, or clergy.  Evidence of behavior changes 
following the claimed assault is one type of relevant evidence 
that may be found in these sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor include, 
but are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3); see also 
Patton v. West, 12 Vet. App. 272 (1999).

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the Veteran's service records or 
evidence of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the opportunity 
to furnish this type of evidence or advise VA of potential 
sources of such evidence.  VA may submit any evidence that it 
receives to an appropriate medical or mental health professional 
for an opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  

Analysis

As noted above, service connection for PTSD specifically 
requires:  (1) medical evidence diagnosing the condition in 
accordance with the applicable criteria; (2); and credible 
supporting evidence that the claimed in-service stressor 
occurred; and (3) a link, established by medical evidence, 
between current symptoms and an in-service stressor.  38 C.F.R. § 
3.304(f) (2009); see also Anglin, supra.

The Veteran has been variously diagnosed with major depressive 
disorder and PTSD during the pendency of the appeal.  See e.g., a 
February 2005 private treatment record from M.G.S., M.D. and the 
November 2006 VA PTSD examination report.  As such, element (1), 
current diagnosis has been demonstrated.  

Concerning element (2), medical evidence diagnosing the condition 
in accordance with the applicable criteria, the Board notes that 
the Veteran did not serve in combat, nor did he receive any 
awards or decorations indicative of combat service.  He does not 
contend otherwise.  Rather, the Veteran claims that he developed 
and acquired psychiatric disorder, to include major depressive 
disorder and PTSD, as a result of noncombat stressors during 
service, namely several in-service sexual assaults which occurred 
during the Veteran's first period of active duty service between 
December 1967 to November 1969.  See e.g., the Veteran's April 
2005 statements and the November 2006 VA examination report.  

Where, as here, the record does not establish that the claimant 
engaged in combat with the enemy, he must provide "credible 
supporting evidence" that the event alleged as the stressor in 
service occurred.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997).  
In this case, after carefully considering the record, the Board 
finds that the record contains no credible supporting evidence 
corroborating the Veteran's claimed stressors.  Moreover, the 
November 2006 VA PTSD examiner stated in her October 2009 
addendum opinion that, after reviewing the competent evidence of 
record, to include the Veteran's service treatment records and 
service performance evaluations, there were "no in-service 
markers" indicative that a stressful incident occurred.  See the 
October 2009 addendum opinion to the November 2006 VA PTSD 
examination report.  

In general, the Veteran claims that he has PTSD as a result of 
multiple sexual assaults perpetrated by at least four different 
fellow soldiers on several separate occasions between December 
1967 and November 1969.  See e.g., the Veteran's April 2005 
statements and the November 2006 VA examination report.  The 
Board additionally notes that the Veteran's April 2005 statements 
also allude to other alleged sexual assaults, although the 
Veteran failed to provide the names of the assailants or the 
dates of such incidents.  

The Veteran has alleged that he told his military chaplain that 
he was being "picked on", but did not allege, at the time, that 
he had been sexually assaulted.  The Veteran cannot remember the 
chaplain's name.  The Veteran also alleges that he told his 
friend, M., that he had been sexually assaulted; however, the 
Veteran cannot recollect whether M. was his friend's first name 
or last name.  Further, the Veteran alleges that M. went AWOL 
around the time of his discharge from Okinawa, and his 
whereabouts are unknown.  

Further, the Board observes that at no time did the Veteran 
report being sexually assaulted before filling his claim for 
monetary compensation.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) (VA cannot ignore a Veteran's testimony simply 
because the Veteran is an interested party; personal interest 
may, however, affect the credibility of the evidence).

The Board notes that there is absolutely no other evidence of 
record corroborating the Veteran's claimed in-service stressors.  
The Veteran's statements, standing alone, are insufficient to 
establish the alleged stressors occurred.  Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  The Board is aware that several 
private medical professionals have rendered a diagnosis of PTSD 
based on the Veteran's claimed in-service sexual assaults.  
However, these alleged events have not been corroborated and 
medical statements which accept a Veteran's uncorroborated 
reports as credible and relate PTSD to events experienced in 
service do not constitute the requisite credible evidence of a 
stressor.  Moreau v. Brown, 9 Vet. App. 389 (1996).

The Board has considered that where, as here, a claim including 
PTSD is based on an in-service personal assault, evidence from 
sources other than the Veteran's service records may corroborate 
the account of the stressor incident.  Examples of such evidence 
include behavior changes following the claimed assault, such as a 
request for a transfer to another military duty assignment; 
deterioration in work performance; and substance abuse.  38 
C.F.R. § 3.304(f)(3); see also Patton v. West, 12 Vet. App. 272 
(1999).  Indeed, a recent Fast Letter advises "additional 
guidance on military sexual trauma (MST) and authorizes Regional 
Offices (ROs) and Pension Management Centers (PMCs) to accept DD 
Form 2910, Victim Reporting Preference Statement; DD Form 2911, 
Forensic Medical Report: Sexual Assault Examination; and other 
similar forms as corroborating evidence of a report of MST."  
See Fast Letter 10-25 (July 15, 2010).  

In this case, despite the Veteran's contentions, his behavior did 
not deteriorate following the claimed sexual assaults during his 
first period of active service as reflected in his service 
personel evaluations.  Moreover, the Veteran's VA claims file is 
devoid of any DD Forms 2910 or 2911 in support of his claim.  

In summary, the Board finds that the Veteran did not have combat 
duty and his alleged in-service stressors have not been 
corroborated by official records, buddy statements, or any other 
supportive evidence.  While he reported that he confided in his 
friend M. about his alleged assaults, the Veteran has not 
produced any witness statements or other evidence to corroborate 
his stressors, despite being given the opportunity to do so.  The 
Veteran's diagnosis of an acquired psychiatric disability, to 
include major depressive disorder and PTSD, first shown many 
years after service, has not been attributed to a corroborated 
in-service stressor.  

While the Board has analyzed the Veteran's claim under 3.304(f), 
dealing with PTSD claims, the Veteran's claim may also succeed if 
he can show (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability, concerning his diagnosed major 
depressive disorder.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

However, while the Veteran has been diagnosed with major 
depressive disorder (Hickson element (1)), as outlined above, the 
Veteran's service-treatment records are devoid of any evidence 
that the Veteran complained of or was treated for an acquired 
psychiatric disorder during his service or in the first post-
service year.  Accordingly, Hickson element (2) has not been 
demonstrated and the Veteran's claim fails on that basis alone.

The Board further notes that Hickson element (3), medical nexus, 
is also absent concerning the Veteran's claim.  In fact, the 
November 2006 VA PTSD examiner specifically stated "It is clear 
that [the Veteran] does have major depression which I do not see 
as being directly related to military service, but which is 
related to prostate cancer and other psychological issues in his 
family."  See the November 2006 VA PTSD examination report.  The 
Board finds this opinion highly probative as it was rendered by a 
psychiatrist who interviewed the Veteran and reviewed his 
military and nonmilitary history.  

Accordingly, service connection for an acquired psychiatric 
disability, to include major depressive disorder and PTSD, must 
be denied.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for application 
and the claim of service connection for PTSD must be denied.  

Additional Note

The Board finally notes that VA has recently amended its rules 
for adjudicating disability compensation claims for PTSD 
contained at 38 CFR § 3.304(f) to relax the evidentiary standard 
for establishing the required in-service stressor in certain 
cases.  This revision adds to the types of claims the VA will 
accept through credible lay testimony alone, as being sufficient 
to establish occurrence of an in-service stressor without 
undertaking other development to verify the Veteran's account.  
VA's specific PTSD regulation, § 3.304(f), previously only 
authorized VA to accept statements from Veterans who served in 
combat, as denoted by combat-related awards or decorations or 
other evidence sufficient to establish participation in combat, 
as sufficient to accept the occurrence of the claimed in-service 
stressor.  VA later amended its PTSD regulations to also accept 
the statements of Veterans who are former Prisoners-of-War and 
those with an in-service diagnosis of PTSD as sufficient to 
establish occurrence of an in-service stressor if they are 
consistent with the places, types, and circumstances of service.  

The primary result of the amendment of 38 CFR § 3.304(f) is the 
elimination of the requirement for corroborating evidence of the 
claimed in-service stressor if it is related to the Veteran's 
"fear of hostile military or terrorist activity."  The new 
regulatory provision requires that:  (1) A VA psychiatrist or 
psychologist, or contract equivalent, must confirm that the 
claimed stressor is adequate to support a diagnosis of PTSD; (2) 
the claimed stressor is consistent with the places, types, and 
circumstances of the Veteran's service; and (3) the Veteran's 
symptoms are related to the claimed stressor.  However, the 
regulation amendment has no impact on PTSD claims that arise out 
of in-service diagnoses of PTSD, or PTSD stressors experienced 
during combat, internment as a prisoner-of-war, or as the result 
of personal assault, as is the present case.  See Fast Letter 10-
05 (July 16, 2010).  


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include major depressive disorder and PTSD, is 
denied.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


